                                                                                     Case 18-12662-leb        Doc 115     Entered 10/24/18 16:11:09         Page 1 of 5

                                                                                 MEYERS LAW GROUP, P.C.
                                                                             1   MERLE C. MEYERS, ESQ., CA Bar. No. 66849
                                                                                 44 Montgomery Street, Suite 1010
                                                                             2   San Francisco, CA 94104
                                                                                 Telephone: (415) 362-7500
                                                                             3   Facsimile: (415) 362-7515
                                                                                 Email: mmeyers@meyerslawgroup.com
                                                                             4
                                                                                 FENNEMORE CRAIG, P.C.
                                                                             5   COURTNEY MILLER O’MARA, ESQ., NV Bar No. 10683
                                                                                 300 S. Fourth St., Ste. 1400
                                                                             6   Las Vegas, NV 89101
                                                                                 Telephone: (702) 692-8000
                                                                             7   Facsimile: (702) 692-8099
                                                                                 Email: comara@fclaw.com
                                                                             8
                                                                                 Attorneys for EDWIN G. MARSHALL and
                                                                             9   DR. JILL C. MARSHALL, Creditors
                                                                            10
                                                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                            11
                                                                                                                    FOR THE DISTRICT OF NEVADA
                                                                            12
                                       SAN FRANCISCO, CALIFORNIA 94104
                                         44 MONTGOMERY STREET, SUITE 1010
              MEYERS LAW GROUP, P.C.




                                                                            13   In re:                                                  Case No. 18-12662-leb
                                                                            14
LAW OFFICES




                                                                                 MEDIZONE INTERNATIONAL, INC.,                           Chapter 7
                                                                            15                                      Debtor.               Date:      October 23, 2018
                                                                                                                                          Time:      9:30 a.m.
                                                                            16                                                            Place:     U.S. Bankruptcy Court
                                                                                                                                                     300 Las Vegas Blvd. So.
                                                                            17                                                                       Ctrm. 3
                                                                                                                                                     Las Vegas, NV
                                                                            18                                                            Judge:     Hon. Laurel E. Babero
                                                                            19

                                                                            20                    SUPPLEMENTAL DECLARATION OF MERLE C. MEYERS
                                                                                               IN SUPPORT OF PETITIONERS’ MOTION FOR ALLOWANCE OF
                                                                            21                  ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
                                                                            22   I, MERLE C. MEYERS, declare:
                                                                            23            1.    I am a duly-admitted attorney licensed to practice law in all the courts in the State of
                                                                            24   California, and the principal of Meyers Law Group, P.C. (“MLG”), counsel for creditors EDWIN G.
                                                                            25   MARSHALL and DR. JILL C. MARSHALL (collectively, the “Marshalls”). In such capacity, I am
                                                                            26   personally familiar with each of the facts stated herein, to which I could competently testify if called
                                                                            27   upon to do so in a court of law.
                                                                            28            2.    I make this supplemental declaration in support of Petitioner’s Motion for Allowance

                                                                                                                                   -1-
                                                                                 SUPPLEMENTAL DECLARATION OF MERLE C. MEYERS IN SUPPORT OF PETITIONERS’ MOTION FOR ALLOWANCE OF
                                                                                 ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
                                                                                 31559.DOC 20140
                                                                                        Case 18-12662-leb            Doc 115       Entered 10/24/18 16:11:09              Page 2 of 5


                                                                             1   of Administrative Expense Claim for Reimbursement (the “Motion,” docket no. 92),1 filed in the
                                                                             2   chapter 7 case of MEDIZONE INTERNATIONAL, INC. (the “Debtor”).
                                                                             3              3.       No objections, opposition, or other response to the Motion were served or filed. A
                                                                             4   hearing on the Motion was held on October 23, 2018 (the “Hearing”). At the Hearing, the Court
                                                                             5   directed MLG to submit a supplement to support the costs requested in the Motion. The Motion was
                                                                             6   otherwise granted.
                                                                             7              4.       As stated in the Motion, the costs as related to the Chapter 11 Petition were in the total
                                                                             8   amount of $1,967.00. The Costs were and actually and necessarily incurred by MLG and the
                                                                             9   Marshalls to file and prosecute the Chapter 11 Petition.
                                                                            10              5.       The costs are comprised of: (a) the chapter 11 involuntary petition filing fee in the
                                                                            11   amount of $1,717.00; and (b) a pro hac vice application filing fee in the amount of $250.00.
                                                                            12   Attached hereto as Exhibit “A” are true and correct copies of confirmations issued by the Court and
                                       SAN FRANCISCO, CALIFORNIA 94104
                                         44 MONTGOMERY STREET, SUITE 1010
              MEYERS LAW GROUP, P.C.




                                                                            13   received by MLG, confirming payment of the aforementioned fees.
                                                                            14              6.       I declare under penalty of perjury that the foregoing is true and correct, and that this
LAW OFFICES




                                                                            15   declaration was executed on October 24, 2018 at San Francisco, California.
                                                                            16

                                                                            17                                                         /s/ Merle C. Meyers
                                                                                                                                           MERLE C. MEYERS
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                 1
                                                                                     All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                                                                                                             -2-
                                                                                 SUPPLEMENTAL DECLARATION OF MERLE C. MEYERS IN SUPPORT OF PETITIONERS’ MOTION FOR ALLOWANCE OF
                                                                                 ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
                                                                                 31559.DOC 20140
Case 18-12662-leb   Doc 115   Entered 10/24/18 16:11:09   Page 3 of 5




                                  
                                  
                                  
                                  
                                  
                                  
                                  
                                  


             EXHIBIT “A” 
LIVE ECF                                                                               https://ecf.nvb.uscourts.gov/cgi-bin/cc_success.pl
                        Case 18-12662-leb       Doc 115     Entered 10/24/18 16:11:09        Page 4 of 5

                                                   U.S. Bankruptcy Court
                                                     District of Nevada

         Thank you. Your transaction in the amount of $1717.00 has been completed.

         Please print a copy of your transaction receipt for future reference. The transaction number is 18145988.

         Detail description:
         Involuntary Petition (Chapter 11)(18-50412) [misc,invol11] (1717.00)




1 of 1                                                                                                             4/18/2018, 10:10 AM
LIVE ECF                                                                               https://ecf.nvb.uscourts.gov/cgi-bin/cc_success.pl
                        Case 18-12662-leb       Doc 115     Entered 10/24/18 16:11:09        Page 5 of 5

                                                   U.S. Bankruptcy Court
                                                     District of Nevada

         Thank you. Your transaction in the amount of $ 250.00 has been completed.

         Please print a copy of your transaction receipt for future reference. The transaction number is 18149820.

         Detail description:
         Verified Petition/Pro Hac Vice(18-50412-gwz) [misc,verpeta] ( 250.00)




1 of 1                                                                                                              4/19/2018, 1:32 PM
